 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Justin Robert Escalera,                           No. CV-19-04934-PHX-MTL (JFM)
10                 Plaintiff,                          ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                 Defendants.
14
15          Plaintiff filed this 42 U.S.C. § 1983 civil rights action alleging deliberate
16   indifference to his serious medical needs. He filed a Motion for Preliminary Injunction

17   with his Complaint seeking a Bi-PAP machine to treat his obstructive sleep apnea (Doc. 2
18   at 13). In his reply, however, Plaintiff confirms that he received the Bi-PAP machine in

19   November 2019 (Doc. 13 at 10). His request for injunctive relief is therefore moot.

20   Shabazz v. Giurbino, 2017 WL 2671082, *12 (E.D. Cal. June 21, 2017) (finding request
21   for injunctive relief moot where the plaintiff received a form of the relief he requested).
22          To the extent that Plaintiff maintains he is entitled to damages because of the

23   suffering he experienced by the delay in receiving the mask, that is beyond the scope of

24   his preliminary injunctive relief request and will be addressed when the Court considers

25   the merits of his claims.1

26   ///
27   1
       Plaintiff also claims that he must receive a device to clean hi Bi-Pap machine (Doc. 15
     at 13-14). But the Court will not consider that at this time because it was not part of
28   Plaintiff’s original motion for injunctive relief and there is no basis to conclude at this
     time that he will suffer imminent, irreparable injury without a cleaning device.
 1         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Preliminary
 2   Injunction (Doc. 2) is denied as moot.
 3         Dated this 9th day of March, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
